ITEMID: 001-75390
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: LEVANEN AND OTHERS v. FINLAND
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicants, Mr Timo Levänen and Mr Ahti Toivanen are Finnish nationals and live in the municipality of Riihimäki. They are owners of two private driving schools. The third applicant, Riihimäen Liikenneopisto Oy, is a driving school company in Riihimäki. They are represented before the Court by Mr Timo Hakanen, a lawyer practising in Jyväskylä. The Finnish Government (“the Government”) are represented by their Agent, Mr Arto Kosonen, Director in the Ministry for Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 17 April 2000 the Provincial State Office (lääninhallitus, länssyrelsen) of Southern Finland granted the Joint Municipal Board of the Vocational Institute of Riihimäki (Riihimäen ammattioppilaitoksen kuntayhtymä, yrkesinstitutens samkommunen) a driving school licence to teach their students to drive. The licence was valid from 1 August 2000 until 31 July 2005, with the name “Autokoulu RAOL”. Mr T.S. was approved as its director.
The applicants appealed against the decision to the Administrative Court (hallinto-oikeus, förvaltningsdomstolen) of Hämeenlinna, claiming that the decision be annulled as, inter alia, T.S. did not meet the criteria for a director as required in the Decree on Driving Licences (ajokorttiasetus, körkortsförordningen; 845/1990, amend. 167/1994). They further alleged that operating a driving school did not belong to the functions of a municipality or a federation of municipalities. In any case, the name of the licence-holder, “Autokoulu RAOL” should have been deleted and the number of training vehicles limited to two motor vans and two passenger cars. They contended that the establishment of a new driving school affected their rights as it would reduce their incomes and thus they had a right to appeal pursuant to section 6 of the Administrative Judicial Procedure Act (hallintolainkäyttölaki, förvaltningsprocesslagen; 586/1996).
On 21 November 2000 the Administrative Court (hallinto-oikeus, förvaltningsdomstolen) of Hämeenlinna held an oral hearing, in which it heard the Provincial State Office, the Joint Municipal Board and the applicants. It further obtained written opinions from the parties.
On 19 February 2001 the Administrative Court annulled the decision of the Provincial State Office on the ground that T.S. was not competent to act as a director, and thus the Provincial State Office should not have granted a driving school licence to the Joint Municipal Board.
The Joint Municipal Board appealed to the Supreme Administrative Court (korkein hallinto-oikeus, högsta förvaltningsdomstolen), reiterating that T.S. fulfilled the criteria. The Provincial State Office, the Ministry of Transport and Communications (liikenneministeriö, kommunikations- ministeriet) and the applicants submitted opinions to the court and the Joint Municipal Board gave its observations.
On 13 August 2003 the Supreme Administrative Court annulled the decision of the Administrative Court and declared the applicants’ application to the Administrative Court inadmissible without considering its merits. It held that the issue was whether the applicants had a right of appeal against the decision of the Provincial State Office. It emphasised that pursuant to the Road Traffic Act (tieliikennelaki, vägtrafiklagen; 267/1981, amend. 103/1994) and the Decree on Driving Licences the licence for a driving school had to be granted if the applicant fulfilled certain criteria. The appropriateness of a new licence was not relevant to the decision-making. Therefore, when deciding on the new licence it was irrelevant whether the new licence affected the status of already existing driving schools. The court concluded that the owners of other driving schools were not directly affected by the decision and had no right to appeal under the Administrative Judicial Procedure Act. The decision became a precedent (KHO:2003:46).
Section 21 of the Constitution of Finland (perustuslaki, grundlagen; 731/1999) provides that everyone has the right to have his or her case dealt with appropriately and without undue delay by a legally competent court of law or other authority, as well as to have a decision pertaining to his or her rights or obligations reviewed by a court of law or other independent organ for the administration of justice.
Section 6, subsection 1 of the Administrative Judicial Procedure Act provides that any person to whom a decision is addressed or whose right, obligation or interest is directly affected by a decision may appeal against a decision.
Section 66 of the Road Traffic Act (267/1981, as in force until 1994) provided that a driving school licence was required for operating a driving school. The State Provincial Office might grant a licence, if the applicant was deemed to fulfil the criteria for operating a driving school and the establishment of the school was considered necessary and appropriate in accordance with the general instructions issued by the then Ministry of Transport.
According to the said section, as amended by Act on 1 March 1994 (103/1994), a licence to operate a driving school is granted by the relevant State Provincial Office. A driving school licence shall be granted if, having regarded his or her skills, reliability, solvency and other qualifications, the applicant is deemed suitable for operating a driving school. If the applicant is a legal person, the director responsible for the teaching at the driving school must, in light of his or her skills, reliability, solvency and other qualifications, be suitable to operate a driving school.
Section 66, subsection 3 of the said Act provides that a licence shall be granted for a certain period of time. It may also include preconditions and restrictions. According to subsection 4, a licence is not required if teaching takes place in drivers’ vocational training, which is supervised by the National Board of Education, or in an institute training driving instructors.
Chapter 8, section 39 of the Decree on Driving Licences sets the criteria for the licence of driving schools. A licence shall be granted if the applicant, or, where the applicant is a legal person, its director responsible for the teaching, has, inter alia, a driving instruction permit and has during the past ten years worked for at least four years as a full-time teacher in a driving school or in a vocational institution giving class C driver instruction.
In its precedent (KHO 1987-A-75) the Supreme Administrative Court found that a decision of the Ministry of Transport to suspend a charter transport licence for a determined period of time did not affect the rights of a competing charter transport carrier within the meaning of section 26, subsection 5, of the Decree on Professional Motor Traffic. Thus the competing carrier had no right to appeal against the Ministry’s decision.
According to the Supreme Administrative Court’s precedent (KHO 1995-A-1), in a case where the Government had decided at the same time several applications for compensation to be paid with discretionary funds included in the state budget, a person had a right to appeal against the Government’s decision only to the extent the decision concerned his/her own application.
In 1995 the Supreme Administrative Court issued a precedent (KHO 1995-A-51) concerning a driving school licence. In that case the Provincial State Office had granted A a right to establish a driving school and allowed him to take responsibility for the teaching even though he had at the same time the same responsibility in another driving school. The Supreme Administrative Court annulled the decision of the Ministry of Transportation, by which it had declared inadmissible an application lodged by four other driving school owners, and found that the Provincial State Office’s decision concerned rights of the applicants, who had the right to appeal.
In its decision no. 63 of 8 January 1996 the Supreme Administrative Court ruled that the housing corporation located in the neighbourhood of a restaurant did not have a right to appeal against a decision by which a restaurant was granted a licence to serve alcohol both indoors and in the outdoor area of the restaurant.
The Supreme Administrative Court further found in its decision no. 795 of 8 April 1997 that a person operating a pharmacy in the neighbouring municipality did not have a right to appeal against a decision of the National Agency for Medicines by which it issued a licence for the storing of medicines, as the applicant in question had not applied for the licence and as the granting of a licence to him (being a pharmacist in another municipality) did not affect his rights and obligations within the meaning of section 4 of the Administrative Appeals Act.
